DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant elected claims 1-8 and 18-20 in response to the restriction requirement.  Claims 9-17 are accordingly withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2019/0050629 to Olgiati et al.

With regard to claim 1, Olgiati discloses a method for interferer rejection in vision-based attention detection, comprising: 
applying a people detector to a video frame of a video stream, to determine a bounding box of a detected person (Fig. 3, bounding boxes 312 and 314 and paragraphs [0038] and [0039], Persons are detected and tracked in video frames using bounding boxes as shown); 
detecting an interferer in the video stream (Fig. 3, video frame 306, and paragraph [0040], When two people cross paths their bounding boxes overlap and are considered to interfere with one another); and 
in response to determining that the bounding box of the detected person is contained within a bounding box of the interferer (Fig. 3, video frame 306, and paragraphs [0040]-[0041], When two persons cross paths their bounding boxes overlap, or one bounding box is contained within another, and are considered to interfere with one another) , 
ignoring the bounding box of the detected person for attention detection processing (Fig. 3, video frame 306, and paragraphs [0040]-[0041], When the bounding boxes are determined to overlap and one person occludes the other, the occluded person’s identification confidence score goes down thereby causing identity association to be broken which is interpreted as ignoring the bounding box of the detected person who is occluded for attention detection processing).

With regard to claim 2, Olgiati discloses the method of Claim 1, wherein: detecting the interferer comprises determining a lack of features indicating attention in an area of the video frame where a person was detected (Fig. 3, video frame 306, and paragraphs [0040]-[0041], When the bounding boxes are determined to overlap and one person occludes the other, the occluded person’s identification confidence score goes down thereby causing identity association to be broken which is interpreted as a lack of features indicating attention in the area where the person was detected).

With regard to claim 3, Olgiati discloses the method of Claim 1, further comprising: detecting the interferer comprises applying a classifier trained to detect classes of interferers, to video frames of the video stream (paragraphs [0041]-[0042], Detecting the interferer occurs in the identification and tracking of the different persons in the frame.  The identification of the person detected is interpreted as a trained classifier that detects classes of interferers or known persons).

With regard to claim 4, Olgiati discloses the method of Claim 1, further comprising: 
in response to determining that the bounding box does not include the interferer, applying a frontal face detector to the bounding box to detect attention (paragraphs [0015] and [0028]-[0029], [0040]-[0042], The detection of an interferer or person that overlaps another person involves the identification of the person be performing facial recognition).  

With regard to claim 5, Olgiati discloses the method of Claim 1, further comprising:
maintaining a list of one or more detected interferers across video frames, wherein the list comprises one or bounding boxes of the detected interferers (paragraphs [0040]-[0042], The interferers are identified persons that are tracked frame by frame).

With regard to claim 6, Olgiati discloses the method of Claim 1, further comprising:
maintaining state information across video frames for one or more previously-detected people, wherein the state information for a given previously-detected person tracks a starting time when feature indicating attention is detected for the given previously-detected person (paragraph [0041], A timestamp is determined for when there is interference between two persons and when each person is able to be positively identified).

With regard to claim 7, Olgiati discloses the method of Claim 1, further comprising:
detecting a frontal face in the bounding box (paragraphs [0015] and [0028]-[0029]); and 
maintaining state information across video frames for one or more previously-detected people, wherein the state information for a given previously-detected person tracks a period of time that the frontal face has been detected for the given previously-detected person ([0040]-[0042], The identities of the recognized persons are tracked frame by frame and timestamps indicated for exactly when specific persons are identified).

With regard to claim 8, Olgiati discloses the method of Claim 7, further comprising:
comparing the period of time that the frontal face has been detected for the given previously-detected person against a threshold; and 
outputting an attention event in response to determining that the period of time exceeds the threshold (paragraph [0010], [0012], and [0024], The tracking of persons is performed over a period of time and assigned certain states indicating the confidence score of the identification of the person or persons.  An example is given of a “stale” state wherein e predetermined period of time has passed and the object needs to be reidentified.

With regard to claim 18, Olgiati discloses a method for interferer rejection in vision-based attention detection, comprising: 
detecting a user in a video frame of a video stream (Fig. 3, bounding boxes 312 and 314 and paragraphs [0038] and [0039], Persons are detected and tracked in video frames using bounding boxes as shown); 
detecting an interferer in the video stream (Fig. 3, video frame 306, and paragraph [0040], When two people cross paths their bounding boxes overlap and are considered to interfere with one another); and 
in response to determining that the interferer is co-located with the user, ignoring the user for attention detection processing being executed by a far field device (Fig. 3, video frame 306, and paragraphs [0040]-[0041], When the bounding boxes are determined to overlap and one person occludes the other, the occluded person’s identification confidence score goes down thereby causing identity association to be broken which is interpreted as ignoring the bounding box of the detected person who is occluded for attention detection processing).  

With regard to claim 19, Olgiati discloses the method of Claim 18, wherein: 
detecting the interferer comprises determining a lack of features indicating attention in an area of the video frame where the user was detected (Fig. 3, video frame 306, and paragraphs [0040]-[0041], When the bounding boxes are determined to overlap and one person occludes the other, the occluded person’s identification confidence score goes down thereby causing identity association to be broken which is interpreted as ignoring the bounding box of the detected person who is occluded for attention detection processing.  The lack of features here is interpreted as the person being unable to be identified because of the interference with another person).

With regard to claim 20, Olgiati discloses the method of Claim 18, further comprising: ATTORNEY DOCKET NUMBERPATENT APPLICATION 26256.0619-C1 (APD6390-2)16/898,721 Confirmation No. 5655 6 
detecting the interferer comprises applying a classifier trained to detect classes of interferers to video frames of the video stream (paragraphs [0041]-[0042], Detecting the interferer occurs in the identification and tracking of the different persons in the frame.  The identification of the person detected is interpreted as a trained classifier that detects classes of interferers or known persons).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669